Title: From Thomas Jefferson to Peyton Short, 24 February 1793
From: Jefferson, Thomas
To: Short, Peyton



Dear Sir
Philadelphia Feb. 24. 1793.

I have the pleasure to inclose you a letter from your brother. I had that of recieving one from yourself dated July 22. 1792. and mentioning that it covered one for him; as also a copy of the constitution of Kentuckey. But neither object was in the letter. Afterwards I received the Kentuckey constitution under another cover, but still no letter for your brother. I informed him of this circumstance and have his answer since. I shall be happy at all times to forward your mutual communications, and to be otherwise useful to you when any occasion arises, being with sentiments of perfect esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

